DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” an entirety of an upper surface of the identifying mark being exposed to the outside, and the identifying mark including an outer edge having a curved shape in a plan view sufficient to deconcentrate stress to prevent cracking, the identifying mark being spaced apart from the metal section; and an insulating body provided on the upper surface of the wiring metal and exposed to the outside, the insulating body being adjacent to the metal section and the identifying mark such that sides of the metal section and the identifying mark are in contact with the insulating body” and [claim 7]”forming an effective region and an ineffective region on a semiconductor substrate, where the effective region has a wiring metal that is exposed on an upper surface of the effective region and the ineffective region has an electric field relaxation structure that is formed on a upper surface of the ineffective region…performing a plating process on the wiring metal exposed from the insulating body to form, on the effective region, a metal section that is in contact with the insulating body and an identifying mark that is in contact with the insulating body” in combination with the remaining limitations of each claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898